DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-10 are pending and under examination.
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 1 has been amended to recite “having an irregular surface that consists of an irregular top surface, irregular edges, and irregular lateral surfaces” (emphasis added). The use of the transitional phrase “consists of” has been held in case law to be closed to any unrecited elements. However, Claim 2, which depends from claim 1, further recites “wherein said irregular surface comprises a plurality of indentations uniformly formed on the surface of said natural effect panel” (emphasis added). 
As such, because “irregular surface” must refer to “an irregular surface” of claim 1, due to the use of “said” – this “irregular surface” is the element being limited by the “consists of” clause. Accordingly, the scope of this claim is not clear as the “irregular surface” cannot be fairly 
Claim 2 is further rendered indefinite by the use of “the surface of said natural effect panel” when three different “surfaces” are now introduced in claim 1 and accordingly, “the surface” does not have antecedent basis as it is not clear which of the surfaces introduced in claim 1, as it is being referred to in this claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. (US Patent No. 8,499,519), hereinafter Meersseman, in view of Doubleday (US Patent No. 3,627,864), and optionally Van Vlassenrode et al. (US 2019/0292793), hereinafter Van Vlassenrode.  
Regarding claims 1, 3, 5-6, and 10, Meersseman discloses a method of forming a panel comprising with respect to the claimed invention, steps of (letter labels added by Examiner): 
(f) placing onto a pre-formed substrate (13) (wood based product as in 13:42-13:49) a “top layer” (11) (DPL laminate – claim 3) made up of a first layer (14) (decorative layer 105) made up of a resin impregnated paper carrier, and a second layer (overlay layer 106) (13:20-13:36; Fig. 4), also made up of a resin impregnated paper carrier, and also suggests explicitly, that the “top layer” can be made up of more than the above, including an “additional resin-impregnated carrier that is applied beneath the aforementioned decor layer (14)” (13:55-13:61), which would read on the “kraft paper” (104) making up the third layer of the DPL laminate to be placed onto the substrate, although it is not illustrated in Fig. 4, but the cited description above would read on the claimed steps of layering three distinct layers as required in step (f) of claim 1. 

Meersseman does not explicitly disclose steps (a)-(e) of producing the pre-formed substrate making up the enwrapped composite board element (wood based product as in Meerseman, 13:42-13:49) above.
However, Doubleday discloses a method of making an article (core) suitable for use in the process of Meersseman above, as it is a “product on the basis of wood” (Meersseman, 13:42-13:49), and thus one of ordinary skill in the art would have recognized that it would have been suitable as the core/substrate above. 
Specifically, Doubleday discloses with respect to the claimed invention: (a) layering a resin impregnated paper sheet (50) as a base layer (within a frame or mold) (Doubleday, 4:29-4:46 describe preparing a sheet within a mold) (Figs. 1-2); 
(b) depositing a layer of wood particles (70) on the base layer (Doubleday, 4:47-4:51) (Fig. 3); and (c) dispersing the wood particles (70) (“wood flour” where “wood flour” is interpreted as equivalent to “saw dust” as in claim 6) (Doubleday, 2:48-2:52; 4:47-4:51) (Fig. 3) evenly within a frame (Fig. 3);
(d) layering a paper sheet (80) on the wood particles (70) (Fig. 4) (Doubleday, 4:52-4:53); and (e) compressing the wood particles (70) with the paper sheets (50, 80) as to produce an enwrapped composite board (Doubleday, 4:53-4:66) (Fig. 5) core. 

With respect to the potential point of distinction between “kraft paper” and “paper” – Examiner’s position is that one of ordinary skill in the art would have ‘at once envisaged’ the claimed “kraft paper” from a disclosure of “paper” (as in claims 1 and 5 above) used in this context in the art (see MPEP 2131) and thus, the above teachings of resin impregnated paper from Meerseman or Doubleday above could be considered to meet the kraft paper limitation above.
However, if this is not found to be persuasive with respect to the claims, Van Vlassenrode discloses a process of producing a similar floor panel to Meersseman/Doubleday above, and discloses that “standard paper or kraft paper” (Van Vlassenrode, par. 0055, 0060) would have been substitutable for one another as a “cellulose layer” of a similar structure. 
Regarding claims 2 and 8, Meersseman/Doubleday/Van Vlassenrode discloses the subject matter of claim 1, and further discloses that the irregular surface comprises a plurality of indentations uniformly on the surface of the panel on the top and sides (Meersseman, Fig. 13 shows the top being pressed and Figs. 2, 5, 10-11 all show the side being pressed) as to produce a ‘uniform’ pattern (38, 39, 40) (Fig. 13) (Meersseman, 18:13-18:40) which is applied by a “contact surface” which would spread and apply the same pressure throughout a given contact surface area, as is claimed. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman (US Patent No. 8,499,519) in view of Doubleday (US Patent No. 3,627,864) and optionally Van Vlassenrode (US 2019/0292793) as applied to claim 1 above, and further in view of Story et al. (US Patent No. 4,053,339), hereinafter Story.
Regarding claim 7, Meersseman/Doubleday/Van Vlassenrode discloses the subject matter of claim 1, but discloses that the sheet (80) on top of the wood particles is also resin impregnated. 

The difference between the disclosure of claim 1 below and claim 7 is that the paper sheet covering the wood particles is taught as resin impregnated above in claim 1 from Doubleday, and is claimed as being dry and with no resin in claim 7.
Story demonstrates that such a technique of applying a dry paper to a “mat” of particles (and resin) and compressing the combination together was known in the art for the purpose of consolidating the absorbent paper to the pat (Story, 3:22-3:54), such that it would appear that a dry paper or a resin impregnated paper could be used for the top layer of a similar core material, comparing Doubleday and Story. Additionally, with respect to the combination of Story and the above, because all references are using similar materials, one of ordinary skill in the art would have found the techniques of Story applicable to the above from Meerseman/Doubleday/Van Vlassenrode. Accordingly, one of ordinary skill in the art would have found it obvious to have modified the above to specify that the layer above the wood particles is dry paper as is taught by Story as to act as an absorbent to the particles and produce a suitable surface to the substrate/core above from specifically Doubleday in the combination above as required in the claim. 
Regarding claim 9, Meersseman/Doubleday/Van Vlassenrode discloses the subject matter of claim 1, but does not appear to explicitly disclose that the compressing step is done at 180 C as is claimed to form the top layers onto the bottom core structure. 
Doubleday does disclose using a temperature range of 270 F to 310 F (Doubleday, 4:59-4:61, ref. claim 1d) but that is below the compression temperature as in the claimed invention by 
However, Story discloses a similar process of compressing and stamping a pattern into a surface, and does so with platens that are between 300 F (149 C) and 400 F (204 C), which overlaps with the “180 C” value as in the claim (Story, 3:39-3:54). It has been held that where the prior art discloses a range that overlaps with the claim, a prima facie case of obviousness exists. Additionally, with respect to the combination of Story and the above, because all references are using similar materials, one of ordinary skill in the art would have found the techniques of Story applicable to the above from Meerseman/Doubleday/Van Vlassenrode. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the temperature at which the material is pressed together is at a value as is recited in the claim.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the limitation “wherein the carved mould comprises protrusions configured to form the natural effect panel (100) having an irregular surface that consists of an irregular top surface, irregular edges, and irregular lateral surfaces 
In response, Examiner would agree that there is 112(a) support for this newly-added limitation, as drafted and as argued by Applicant in the reply, but it does not appreciably change the scope of the claimed subject matter with respect to how the claim is/was interpreted. 
The floor panel in Meersseman has an irregular top surface and also has “irregular edges” and “irregular lateral surfaces” under the claim’s broadest reasonable interpretation, as any of the 
The broadest reasonable interpretation of this phrase would be nearly the same as how the claim previously read: “having an irregular surface from top to the side including edge of the panel” which states all of top, side (lateral), and edge surfaces. 
The “an irregular surface” would be defined/applied in the art to be only be the portion of the surface having irregularities, in order to read on the “consists of” language in the claim when applied to the prior art references above, since there is no requirement in the claim that “an irregular surface” be made up of the entirety of the surface of the mold/object being produced by the mold – making this the broadest reasonable interpretation.  
In response to the other arguments presented, it is first noted that the claimed invention (in claim 1) requires two separate compressing steps – with the first compressing producing “an enwrapped composite board” and with the second compressing producing “a natural effect panel.” The Meerseman reference produces a natural effect panel using a core similar to the enwrapped composite board as shown in Doubleday. The Meerseman reference compresses a similar layered structure to a different core but the ordinary artisan would have found the core material of Doubleday to be substitutable for the core material of Meerseman, thus meeting the claimed invention. Applicant also argues that Meerseman shows the top layer on top of a substrate (13) – however, Examiner notes that it is precisely this substrate being substituted above with the substrate of Doubleday, thus meeting the claimed invention since it is likewise pressed onto the substrate in Meerseman.  Applicant additionally argues that Meerseman does not show a press plate having protrusions, however, this does not appear to be supported by the . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742